Citation Nr: 0211095	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-06 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.  

2.  Entitlement to a total rating for compensation based on 
individual unemployability.  


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The appellant had active service from April 1966 to January 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA), Regional 
Office (RO).  

These matters have previously been before the Board.  In 
December 2000, the Board denied an evaluation in excess of 50 
percent for PTSD and denied TDIU.  

The Secretary and the appellant (the parties) filed a joint 
motion for remand.  The parties concurred that as a result of 
additional evidence submitted, which was in the constructive 
possession of VA but not associated with the claims file at 
the time of the December 2000 Board decision, the appellant's 
claims must be remanded for further development, citing to 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

In June 2001, the Court vacated the Board's December 2000 
decision.  The case has been returned to the Board for 
further appellate review consistent with the Order.  

In connection with his appeal, the appellant testified before 
the undersigned member of the Board in Washington, D.C. via 
videoconference in September 2000; a transcript of that 
hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The appellant's PTSD is manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, family relations, and mood, due to such symptoms as: 
near-continuous depression affecting the ability to function 
independently, appropriately and effectively; and impaired 
impulse control (such as unprovoked irritability with periods 
of violence); difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.

2.  The evidence shows that the appellant's service-connected 
PTSD prevents him from engaging in substantially gainful 
employment consistent with his education and occupational 
experience.  


CONCLUSIONS OF LAW

1.  PTSD is 70 percent disabling.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, and 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

2.  The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. §§ 1155 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.18, 4.19 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the appellant was notified in 
the March 1999 rating decisions of the reasons and bases for 
the denial of his claims.  He was further notified of this 
information in the April 1999 statement of the case and in 
the August 2000 supplemental statement of the case.  The 
Board concludes that the discussions in the March 1999 rating 
decisions and in the statement and supplemental statement of 
the case, which were all sent to the appellant, informed him 
of the information and evidence needed to substantiate the 
claims.  In addition, by letters dated in September 2000 and 
December 2001, the appellant was advised of the procedures by 
which to submit additional evidence.  These actions satisfied 
VA's notification requirements.  See Quartuccio v. 
Principi, __ Vet.App. __, __ No. 01-997, slip op. At 6-7(June 
19, 2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
appellant has not identified any available unobtained 
evidence that might aid his claims.  The Board notes that the 
appellant was afforded an opportunity to present evidence and 
argument in support of his claims, and did so before the 
undersigned member of the Board in September 2000.  The 
actions of the Board member comply with38 C.F.R. § 3.103.  In 
December 2001 the appellant stated that there was no further 
evidence to submit.  There are VA examinations and opinions 
of record and VA treatment records.  38 C.F.R. § 3.326(b).  
In this case, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the appellant are to be avoided).  VA 
has satisfied its duties to notify and to assist the 
appellant in this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
appellant's disability contemplates its history, 38 C.F.R. 
§ 4.1, and must be considered from the point of view of a 
appellant working or seeking work.  38 C.F.R. § 4.2. 

Under the current rating criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (PTSD) (2001), a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or stereo-
typed speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the combined 
schedular rating for the appellant's service-connected 
disabilities is less than 100 percent and when it is found 
that such disorders are sufficient to render the appellant 
unemployable.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.340, 3.341, 4.16, (2001).  If there is only one such 
service-connected disability, it must be ratable at 60 
percent or more, and if there are two or more service-
connected disabilities, at least one must be rated at 40 
percent or more with a combined rating of 70 percent or more. 

Factual Background

Service connection for PTSD was granted in a March 1999 
rating decision and assigned a 50 percent evaluation.  The 
appellant contends that a higher evaluation is warranted.  He 
stated that he cannot work solely due to the symptoms 
associated with his PTSD.

A consultation for PTSD was conducted in October 1996.  The 
appellant was married and had been working as a mail carrier 
for 10 years.  He had previously done construction work.  He 
reported a long history of symptoms associated with PTSD.  He 
complained of social alienation, anger, fatigue, decreased 
concentration, and transient bouts of dysphoria with episodic 
anhedonia.  He was very distressed over his angry outbursts 
directed towards his wife and children.  On mental status 
examination he was alert and oriented to person, place, time 
and date.  His mood was dysphoric and his affect tearful.  
His memory was intact and speech was within normal limits.  
His motor activity was unremarkable.  His judgment and 
insight were good.  He denied suicidal or homicidal ideation.  
Chronic PTSD was diagnosed with an increase in symptomatology 
over the prior 2 years.  

VA Medical Center records from November 1996 documented neat 
grooming and a depressed affect and mood.  He denied 
hallucinations or delusions.  His GAF score was 70, and 70 
for the prior year.  The second score was amended in another 
copy of this record in July 1997, apparently by the examiner, 
to 60.

A VA examination was conducted in February 1997.  The 
appellant reported depression, nervousness, sleep 
difficulties, anger, irritability, concentration problems and 
preoccupation.  He had been working as a contract mail 
carrier for 11 years.  He liked the job because he could work 
on his own.  He was often fatigued in the evening and did not 
have much energy to work on his hobbies.  His primary 
activity was watching television.  He had stopped his 
participation on a dart team because the group drank alcohol 
excessively and he wanted to stop.  On examination he 
presented with appropriate hygiene and was able to sit 
through the interview without difficulty.  His speech was 
clear with an excellent ability to express himself.  His 
affect was flat and over-controlled, and his overall mood 
seemed depressed.  His orientation was appropriate and his 
thinking was spontaneous and logical, but somewhat 
circumstantial.  He presented too many details for the 
circumstances of the interview.  His thought content was 
notable for intrusive memories, but he denied hallucinations 
or suicidal or homicidal ideation.  His relationships with 
others seemed poor since he was fairly superficial and tended 
to become angry easily.  His self-esteem was low.  His memory 
and fund of information was good.  He had the capacity for 
abstractness.  His judgment was good unless he was angry.  

The examiner concluded that his problems were occurring on a 
daily basis and were chronic in duration.  The current 
intensity was moderate, and his symptoms impaired his ability 
to work and relate comfortably with his family.  His GAF 
score was 51.

VA Medical Center records from March 1997 documented that the 
appellant's sleep had improved and that he seemed less 
depressed and irritable.  His energy level was up.  On 
examination he looked depressed, anergic, and exhibited a 
slowed rate of speech, but this was not determined to be 
depression, but rather his presentation when relaxed.

In September 1997, he looked more depressed and anergic than 
he had in March.  His GAF score was 50 now and had been 60 in 
the prior year.  A GAF score of 55 was also noted.

In January 1998 he was in no acute distress.  No self or 
other destructive ideation or intent was expressed.  His 
judgment and insight were within normal limits.  

In a February 1998 interim summary, continued treatment for 
PTSD with secondary depression since 1996 was reported.  He 
had maintained gainful employment since service, although 
this was through his inherent resiliency and desire to 
provide for his family.  His PTSD symptomatology had taken a 
toll on the quality of his life.  He exhibited deficiencies 
in the major domains of his life, such as family relations, 
work and daily mood.  He had nearly continuous depression and 
impaired impulse control, as well as difficulty adapting to 
the routine stressors of maintaining his gainful employment.  
The appellant reported continued symptoms of recurrent 
intrusive recollections, nightmares, flashbacks, social 
isolation, emotional numbing, insomnia, irritability with 
difficulty modulating expressions of anger, trouble 
concentrating and hypervigilance.  His judgment was adequate 
for self-care.  No suicidal or homicidal intent was reported.  
His GAF score was 45.

In April 1998, he looked calm and euthymic.  He was sleeping 
6-7 hours each night with medication.  His GAF score was 62, 
and 60 in the prior year.  In June 1998, his GAF was 45.  In 
August 1998 he reported conflicts with his wife.  His GAF 
score was 65.  In another August 1998 document, the GAF was 
45.  In September 1998 he had no self or other destructive 
ideation or intent.  His judgment and insight were within 
normal limits.  In a separate September note, he was 
experiencing a lot of family stress and his GAF score was 55.  
In October 1998 the GAF score was 45.

A VA examination was conducted in March 1999.  His chief 
complaints were anger and depression.  He had discontinued 
his alcohol use and now used marijuana only rarely.  He 
avoided situations that he knew would cause him difficulty 
such as being around crowds or social situations.  He had a 
massive loss of interest in previously pleasurable activities 
with the exception of fishing.  He felt emotionally numb and 
had difficulty with anxiety and depression.  He had vague 
suicidal ideation but no firm intent.  He had disturbed sleep 
patterns.  His anger and irritability caused him difficulty 
in the work place and at home.  He had difficulty with focus 
and concentration.  He had not worked since November 1998.  
He reported that he had to discontinue work because of 
increasing dyspnea and a possible diagnosis of asbestosis.  
Generally, he had been working about 16 hours per week.  He 
had been married for 30 years.  He described complete social 
isolation.  On mental status examination he was alert, 
oriented and cooperative.  He appeared depressed and anxious.  
His thoughts were clear and goal-directed.  There was no 
evidence of hallucinations.  His cognitive ability was 
grossly intact and there was no current suicidal ideation.  
His GAF score was 45 and indicated serious impairment in his 
functioning, particularly in the social sphere, with past 
difficulty in the work sphere.

A decision rendered by the Social Security Administration in 
October 1999 found that the appellant was entitled to 
disability benefits commencing September 1996.  The evidence 
established that he had not engaged in substantial gainful 
activity since September 1996.  His PTSD was severe and his 
alcoholism and drug addiction were not contributing factors 
as they were in full remission.  His condition was further 
exacerbated by gastroesophageal reflux disease, degenerative 
disc disease, asbestosis and bronchitis.

VA Medical Center records from June 2000 documented that the 
appellant was appropriately dressed and groomed.  He appeared 
tense and depressed.  His mood and affect were anxious.  He 
had no thoughts of harm to himself or others and he was not 
delusional.  He exhibited normal cognition.  He was still 
exhibiting episodic cannabis abuse.  His GAF score was 45.  

In September 2000, the appellant requested additional 
medication for depression and temper.  He was having a lot of 
stress.  He was appropriately dressed and groomed.  He 
appeared tense and depressed.  His mood and affect were 
anxious.  He had no thoughts of harm to himself or others and 
his cognition was normal.  His cannabis abuse was episodic, 
and his GAF score was 40.

The appellant's mother submitted a statement in September 
2000 describing the appellant's personality both before and 
after his service in Vietnam.

The appellant testified before the Board in March 1998, 
before the RO in December 1998, and before the Board again in 
September 2000.  Before the Board in March 1998 he testified 
that he was working part-time as a contract mail carrier.  He 
was working a day or a day-and-a-half a week.  Before the 
Board in September 2000, he testified that he stopped working 
in about 1996 or 1997.  His job had been as a rural mail 
carrier.  When he drove through the woods it reminded him of 
the jungle and he had flashbacks and panic attacks.  There 
were many days that he missed work due to his PTSD symptoms 
during that last year.  He had not asked for or received any 
vocational rehabilitation.  He was socially isolated.  He 
would discuss something with his wife and not remember.  He 
visited his mother and his brother.  His only other 
socialization was at the VA hospital with the PTSD group.  He 
passed his time by watching television and sometimes tending 
the flowerbeds.  He cannot be around people because he gets 
angry easily.  He had panic attacks.  His wife testified that 
he was always angry and tense, and more so with stress.  She 
had to quit her job and take over the mail route because he 
could not function at it any more.  They lived in a very 
isolated area and he had been saying that it was not isolated 
enough.  They very rarely had anybody over to the house.  

A September 2000 record of treatment notes that he was 
appropriately dressed and groomed.  He appeared tense and 
depressed.  His mood and affect were anxious.  No thoughts of 
harm to self or others was noted.  He was not delusional and 
normal cognition was noted.  Content was noted to relate to 
depression and anger problems.  An October 2000 record of 
treatment notes that the appellant was severely disabled from 
the symptoms of PTSD.  The examiner stated that he was 
unemployable.  

VA outpatient treatment records received in June 2002 show 
that the appellant was hospitalized in April 2002.  He was 
noted to be in no apparent acute physical distress.  The 
examiner reported that he was calm and cooperative.  The 
report notes that at the time of admission he was anxious, 
stressed and tearful.  He denied any suicidal or homicidal 
ideation or any psychosis or sleep disturbances.  His 
appetite was noted to be O.K.  Speech was clear and he was 
goal directed.  The relevant diagnoses were adjustment 
disorder with disturbance of mood (anger) and conduct (near-
assaultive ideation), PTSD, cannabis abuse. 

On VA examination in June 2002, the examiner indicated that 
he had reviewed the C-file.  The report notes that the 
appellant was unemployed/disabled and had last been employed 
in 1996 as a mail carrier.  The appellant complained of 
occasional nightmares and flashbacks, two to three times per 
month.  The report of examination notes that prior to current 
medications, he suffered recurrent intrusive recollections of 
war zone memories and nightmares about combat related trauma.  
He reported that he was unable to watch war movies.  He 
related that he avoided past activities such as fishing in 
order to avoid memories stirred up by people he would 
encounter doing so.  The report notes that he especially 
avoided crowds and oriental people.  Helicopter sounds were 
noted to cause him to become very tense and raised his blood 
pressure.  The report notes that his wife related that that 
he frequently jumped up because of startle.  

On examination he was appropriately groomed and casually 
dressed.  Affect was noted to be restricted.  Mood was mildly 
depressed.  

The examiner stated that the appellant had very significant 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, and mood, due to such 
symptoms as near-continuous depression affecting the ability 
to function independently, appropriately and effectively, and 
impaired impulse control (such as unprovoked irritability 
with periods of violence), difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), and inability to establish and maintain effective 
relationships.  The pertinent diagnosis was PTSD, chronic, 
delayed.  

The examiner concluded that the appellant was unemployable.  
He stated that unemployability was a result of PTSD.  The GAF 
was 31.  

Analysis

I.  Evaluation of PTSD

This issue stems from the appeal of the 50 percent rating 
assigned at the time service connection was granted in March 
1999.  Where the claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for the disability, the claim 
remains open long as the rating schedule provides for a 
higher evaluation and the appellant has not withdrawn his 
appeal.  Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
Brown, 12 Vet. App. 119 (1999).  We conclude that the 
condition has not significantly changed, and that staged 
ratings are not appropriate.

The Board finds that a 70 percent evaluation is warranted for 
PTSD.  His depression has been nearly continuous according to 
the examiners in February 1998 and June 2002.  There is 
evidence of impulse control with irritability.  The record 
reflects that the appellant has difficulty in adapting to 
stressful circumstances, including work.  
The evidence also establishes that the appellant has 
difficulty establishing and maintaining effective social 
relationships.  

An evaluation of 70 percent is supported by the whole of the 
GAFs that have been reported during the pendency of this 
appeal.  Although the Global Assessment of Functioning score 
does not fit neatly into the rating criteria, the Global 
Assessment of Functioning score is also evidence.  Carpenter 
v. Brown, 8 Vet. App. 240 (1995).  Global Assessment of 
Functioning score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
Although the GAF scores have ranged from 31 to 70, the Board 
must review the matter with a longitudinal perspective.  In 
February 1998, his GAF was 45.  In October 1998 the GAF was 
45.  In March 1999 his GAF was 45.  In June 2000 the GAF was 
45.  In September 2000 the GAF was 40.  The GAF was 31 in 
June 2002.  The records reflects that the GAFs have been 
characterized as indicative of serious impairment.  

In summary, the evidence shows that PTSD has resulted in 
social and occupational impairment, with deficiencies in most 
areas, such as work, family relations, mood, due to such 
symptoms as near-continuous depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Consequently, an evaluation of 70 percent is 
warranted.  

An evaluation in excess of 70 percent based on schedular 
standards is not warranted.  In this regard the June 2002 
examiner determined that the veteran was not totally 
disabled.  In support of the determination, the entire record 
reflects that the veteran has maintained hygiene and the 
ability to communicate.  Examiners have determined that he 
does not have delusions or hallucinations.  He has maintained 
orientation and memory and he does not show grossly 
inappropriate behavior or persistent danger of hurting 
himself or others.  Although the veteran does not warrant a 
100 percent evaluation, he does warrant a total rating based 
upon individual unemployability.  

II.  Total rating based on individual unemployability

In this case, the Board notes that the appellant's PTSD has 
herein been assigned a 70 percent disability evaluation.  
Therefore, the appellant meets the schedular criteria for a 
total rating based on individual unemployability.  The Social 
Security Administration records reflect that the appellant is 
unemployable.  In September 2000 the examiner stated that the 
appellant was severely disabled as a result of PTSD and 
unemployable.  In June 2002, the examiner stated that the 
appellant was unemployable as a result of PTSD.  

The Board finds that the record sufficiently establishes that 
the appellant's unemployability status is due to PTSD.  
Consequently, the claim of entitlement to TDIU is granted.  
The Board is aware that there has been some employment during 
the appeal period.  However, the best evidence establishes 
that employment, at best was 16 hours per week.  Regardless 
of the conflict in the record, the evidence tends to 
establish that the veteran was factually unemployable for 
substantially gainful employment during the entire appeal 
period.






ORDER

An evaluation of 70 percent is granted for PTSD for the 
entire appeal period, subject to the controlling regulations 
applicable to the payment of monetary benefits.  

A total rating for compensation on the basis of 
unemployability is granted, subject to regulations 
controlling the monetary payment of benefits.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

